 Case: 4:20-cv-01127-SRW Doc. #: 22 Filed: 03/11/21 Page: 1 of 2 PageID #: 102




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SHAWN HENRY SCRIVENS,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:20-CV-1127 SRW
                                                   )
 DR. PAUL BURRIS,                                  )
                                                   )
                 Defendant.                        )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court sua sponte. Summons was returned unexecuted on Dr. Paul

Burris on March 10, 2021 because at that time his first name was unknown. As his first name has

now been identified, the Court will attempt alias summons on Dr. Paul Burris at the registered

agent of Phelps County Jail’s medical contractor, Advanced Correctional Healthcare, Inc.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to issue process or cause process

to issue upon the complaint on defendant Dr. Paul Burris at the registered agent of the Phelps

County Jail’s medical contractor, Advanced Correctional Healthcare, Inc., to be served at 120 S.

Central Ave., Clayton, Missouri 63105.

       IT IS FURTHER ORDERED that because plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through alias

summons, pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and will not be served upon plaintiff.
 Case: 4:20-cv-01127-SRW Doc. #: 22 Filed: 03/11/21 Page: 2 of 2 PageID #: 103




       IT IS FURTHER ORDERED that the Clerk shall correct the docket to indicate that

defendant Burris’ first name is Paul.

       Dated this 11th day of March, 2021.



                                             HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                             2
